Title: To George Washington from Brigadier General Anthony Wayne, 9 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]9th Decr 1779 5. OClock P.M.
          Dear General
        
        I have this moment recd the Inclosed—it has been unaccountably delayed—but so nearly Corroborates that which I sent you this morning, that I thought it my duty to Communicate it.
        I shall send a trusty Person to New York in the Morning & expect the earliest Intelligence of any movement of the Enemy—which shall be Immediately forwarded to your Excellency. Interim I am yours Most Sincerely
        
          Anty Wayne
        
      